Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 11 been renumbered 23.
There are two claims numbered 11. The second of the two claims has been renumbered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2015/0296992A1 hereinafter referred to as Ghanei. Ghanei discloses a mattress system 210, comprising: a mattress 210 comprising at least one support layer 230 at least one electronic device 276; and a control hub 280; as per claim 2 wherein the electronic device is a first air movement device as per claim 3 wherein the mattress further comprises at least a second channel 236 extending from the first side of the mattress to the second side of the mattress, wherein the second channel has a first opening at the first side of the mattress and a second opening at the second side of the mattress; and at least a second air movement device disposed at the first opening of the second channel, the second opening of the second channel, or a first opening or a second opening of the first channel at which the first air movement device is not disposed; as per claim 4 wherein the second air movement device is at least one of a fan or an electrostatic air movement device, wherein the second air movement device is disposed at the first opening or the second opening of the second channel; as per claim 5 wherein the second air movement device is disposed at the first opening or the second opening of the first channel at which the first air movement device is not disposed; as per claim 6 wherein the first air movement device is configured to impel air into the first channel and the second air movement device is configured to withdraw air from the channel at the opening of which it is disposed; as per claim 7 wherein the support layer comprises a non- viscoelastic foam; as per claim 8 wherein the mattress further comprises a comfort layer 220 disposed above the support layer; as per claim 9 wherein the comfort layer comprises a foam; as per claim 10 wherein the electronic device is configured to operate based on at least one of DC power, AC power, or inductive electrical power supply (see paragraph 0030); as per claim 11 wherein the electronic device and the control hub are configured to communicate with each other by a wired connection, WiFi, or Bluetooth; as per claim 23 wherein the mattress further comprises at least one support member 238 disposed within the first channel, wherein the at least one support member is configured to permit a flow of air therethrough or therearound; as per claim 12 a mattress assembly system, comprising: a mattress, comprising at least one support layer 220 a mattress foundation 230 disposed under the mattress; at least one electronic device 276; and a as per claim 13 wherein the electronic device is a first air movement device selected from a fan or an electrostatic air movement device, wherein the first air movement device is disposed inside a first channel extending from a first side of the mattress to a second side of the mattress; as per claim 14 wherein the mattress further comprises at least a second channel extending from the first side of the mattress to the second side of the mattress, wherein the second channel has a first opening at the first side of the mattress and a second opening at the second side of the mattress; and at least a second air movement device disposed at the first opening of the second channel, the second opening of the second channel, or a first opening or a second opening of the first channel at which the first air movement device is not disposed; as per claim 15 wherein the second air movement device is at least one of a fan or an electrostatic air movement device, and the second air movement device is disposed at the first opening or the second opening of the second channel; as per claim 16 wherein the second air movement device is disposed at the first opening or the second opening of the first channel at which the first air movement device is not disposed; as per claim 17 wherein the first air movement device is configured to impel air into the first channel and the second air movement device is configured to withdraw air from the first channel or the second channel; as per claim 18 wherein the electronic device is configured to operate based on at least one of DC power, AC power, or inductive electrical power supply; as per claim 19 wherein the electronic device and the control hub are configured to communicate with each other by a wired connection, WiFi, or Bluetooth; as per claim 20 a sensor 182 capable of sensing at least one of a temperature or a humidity; as per claim 21 a mattress system, comprising: a mattress comprising: at least a first support layer 230 comprising a non-viscoelastic foam and at least a first channel and a second channel, wherein each channel extends from a first side of the mattress to a second side of the mattress, and each channel has a first opening at the first side of the mattress and a second opening at the second side of the mattress; at least a first fan and a second fan, wherein the first fan is disposed at the first opening or the second opening of the first channel, and the as per claim 22 wherein the first fan is configured to impel air into the first channel and the second fan is configured to withdraw air from the channel at the opening of which it is disposed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673